McCulloch, J., (concurring.) I am not content to rest my concurrence in the judgment on the ground that the testimony of witness White concerning threats made to him was not prejudicial to the defendant, if it was inadmissible. If it was not admissible, I think it might have been prejudicial. .But the testimony was admissible. It will be remembered that this testimony^ the witness was given on re-direct' examination by the prosecuting attorney, after he had stated on cross-examination that his brother-in-law and the defendant had had a difficulty; and that he (witness) was a witness in the case. This testimony was drawn out by the defendant to show bias on the part of the witness, and the State had the right, on re-direct examination, to rebut this by showing that no bias existed in favor of the State, or by showing that the bias, if any, was in favor of the defendant. This, under the familiar doctrine of the right of a party to introduce evidence' to support or rehaDilitate the credibility of his witness after it had been attacked by his adversary, Prof. Wigmore says: “In the process of rehabilitating an impeached witness, there are four possible stages of the case at which the attempt may be made: the cross-examination of the impeaching witness, the re-examination of the impeached witness, the direct examination of a new witness called in rebuttal, and the reopening of the case after both sidés have closed.” 2 Wigmore on Evidence, § 1100. The same learned author at another place (§ 1119) on this subject says: “A denial of the fact of bias or the like, by other testimony, is always allowable; for any testimony of the opponent admissible to prove a discrediting fact must of course in fairness be allowed to be met by testimony denying the alleged fact.” The rule is also stated clearly in the American & English Encyclopedia of Law (vol. 30, page 1143) : “A witness against whom evidence has been introduced tending to show bias in favor of the party calling him or against the adverse party may be supported by evidence in rebuttal which tends to disprove the fact.” Illustrations of the application of this doctrine may be found in the following cases: Reese v. State, 43 Tex. Cr. 539, and 44 Tex. Cr. 34; People v. Smith, 134 Cal. 453; Kipper v. State, (Tex.), 77 S. W. 611; Mercer v. State, (Tex.), 76 S. W. 469. When a defendant, by drawing out facts on cross-examination of a State’s witness tending to show bias on the part of the witness, introduces that issue, the State has the right to rebut this by showing any fact 'tending to establish the absence of bias in its favor. Now the defendant, in order to show bias on the part of the witness, would have had a right to introduce testimony tending to show that the witness was testifying under stress of threats which the jury might conclude influenced his testimony. Underhill on Criminal Evidence, p. 307. The State enjoyed the same privilege after the credibility of its witness had been drawn in question, and for the purpose of restoring his credit could introduce that kind of testimony tending to show that there was in fact no reason why the witness should be biased in favor of the State, or by showing that his bias was in favor of the defendant. Objection is made that this testimony had an improper tendency to create in the minds'of the jury an impression that either the defendant or his friends had attempted to intimidate State’s witnesses. If fears were entertained by defendant that the jury would consider the testimony for any such purpose, he should have requested the court to instruct the jury not to consider it for that purpose. As the testimony was admissible for one purpose, it was the duty of the party who anticipated an improper consideration of it for another purpose to ask the court to prevent that. I am therefore of the opinion that the testimony was admissible, and that no error in this respect was committed. I concur in the opinion of the majority on all other points.